EXHIBIT 10.1

PURCHASE AGREEMENT

NetLogic Microsystems, Inc.

1875 Charleston Road

Mountain View, CA 94043

Attention: Chief Executive Officer

Ladies and Gentlemen:

Each undersigned entity (each an “Investor” and collectively the “Investors”)
hereby confirms and agrees with you as follows:

1. This Purchase Agreement (the “Agreement”) is made as of December 18, 2009
between NetLogic Microsystems, Inc., a Delaware corporation (the “Company”), and
the Investors.

2. Each Investor will purchase from the Company and the Company will issue and
sell to each Investor the number of shares of common stock (the “Shares”) of the
Company set forth opposite such Investor’s name on Schedule A for a purchase
price of $42.45 per share, or the aggregate purchase price set forth for such
Investor on Schedule A.

3. The completion of the purchase and sale of the Shares (the “Closing”) shall
occur on December 23, 2009. At the Closing, the Company shall deliver to each
Investor, using customary book-entry procedures, the number of Shares set forth
for such Investor on Schedule A, and the Investor shall deliver, or cause to be
delivered, to the Company by wire transfer funds in the full amount of the
purchase price for the Shares being purchased.

4. This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without giving effect to the
principles of conflicts of law.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Name of Investor:   Wells Capital Management, as agent for the Schedule A
investors

 

By:  

/s/ Geoffrey Moore

Print Name:  

Geoffrey Moore

Title:  

Compliance Manager

  Address:        



--------------------------------------------------------------------------------

  Tax ID No.:  

 

  Contact Name:  

 

  Telephone:  

 

  Name in which book-entry should be made (if different):  

 

 

AGREED AND ACCEPTED:

NETLOGIC MICROSYSTEMS, INC.

By:

 

/s/ Michael Tate

Print Name:

 

Michael Tate

Title:

 

Chief Financial Officer